816 F.2d 683
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Curtis L. WRENN, Plaintiff-Appellant,v.BOARD OF DIRECTORS, Marion General Hospital, et al.,Defendants-Appellees.
Nos. 87-3296, 87-3303.
United States Court of Appeals, Sixth Circuit.
April 22, 1987.

Before MARTIN and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
The appellant, Curtis L. Wrenn, appeals from an order of the district court which denies his motion for a jury trial and for leave to further amend his complaint in an action requesting monetary damages due to employment discrimination.  As such an order is not a final decision of the district court, this court lacks jurisdiction to entertain this appeal.  28 U.S.C. Sec. 1291;  City of Morgantown v. Royal Ins. Co., 337 U.S. 254, 258 (1940);  Black v. Boyd, 248 F.2d 156 (6th Cir.1957).  Accordingly, the appeal, docketed in this court as Case No. 87-3296, is dismissed.


2
Further, appellant's notice of appeal, docketed in this court as Case No. 87-3303, being identical in all aspects to the notice of appeal filed in Case No. 87-3296, is also ordered dismissed.